UNITED STATES COURT OF APPEALS
                              FIFTH CIRCUIT

                              _______________

                               No. 95-60274

                           (Summary Calendar)
                             _______________


                 UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

                 versus

                 ARTHUR LOPER,

                                          Defendant-Appellant.


           _______________________________________________

             Appeal from the United States District Court
               For the Southern District of Mississippi
                            1:94-CV-560-PR
           _______________________________________________

                           May 27, 1996
Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Arthur Loper appeals from the district court's denial of his

pro se motion to vacate, set aside or correct his sentence,

pursuant   to   28   U.S.C.   §   2255.     We   vacate   and   remand   for

resentencing.

     Loper was convicted of conspiracy to distribute cocaine, in

violation of 21 U.S.C. §§ 841(a)(1) and 846.           At sentencing, the


     *
            Pursuant to Local Rule 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in Local Rule 47.5.4.
district court found that one kilogram of cocaine was attributable

to Loper, resulting in a base offense level of 26.                          U.S.S.G.

§   2D1.1.      With   Loper's   criminal    history       category    of    I,   the

guidelines sentencing range was 63 to 78 months.                   However, the

district court imposed the enhanced statutory minimum of 120

months' imprisonment and eight years' supervised release.                         See

U.S.S.G. § 5G1.1(b) (requiring a court to impose the statutorily

required minimum sentence where it is greater than the maximum of

the applicable guideline range).            The district court imposed the

enhanced statutory minimum under the statute based on Loper's prior

drug conviction.       21 U.S.C. 841(b)(1)(B).       Loper's conviction was

affirmed on direct appeal in an unpublished opinion. United States

v. Loper, No. 93-7292 (5th Cir. Mar. 31, 1994) (unpublished).

      Pursuant to § 2255, Loper filed a motion with the district

court to vacate, set aside, or correct his sentence on several

grounds, all of which are based on the Government's failure to file

a notice of enhancement, as required under 21 U.S.C. § 851(a)(1).1

Without      holding   a   hearing   or   ordering     a    response    from      the

Government, the district court denied the motion in a one-page

order that did not contain its reasoning.                  Loper filed a timely

notice of appeal.

      We begin by noting that unless the record conclusively shows


      1
            Loper also argued in his § 2255 motion that his base offense level
should be decreased for his role as a minor participant in the offense under
U.S.S.G. § 3B1.2(b). Loper does not raise this issue on appeal.

                                      -2-
that a defendant is entitled to no relief, the district court must

set out its findings of fact and conclusions of law when ruling on

a § 2255 motion.2     United States v. Edwards, 711 F.2d 633, 633 (5th

Cir. 1983).       A statement of the court's findings of fact and

conclusions of law is normally "indispensable to appellate review."

Id.

          The Government in this case concedes that because of the

Government's      failure   to   comply   with   §   851(a)(1)'s    procedural

requirements, the district court could not enhance Loper's sentence

under the statute based on his prior drug conviction.               See United

States v. Steen, 55 F.3d 1022, 1025 (5th Cir.) ("If the prosecution

fails to comply with § 851's procedural requirements, a district

court cannot enhance a defendant's sentence."), cert. denied, ___

U.S. ___, 116 S. Ct. 577, 133 L. Ed. 2d 500 (1995); United States

v. Noland, 495 F.2d 529, 533 (5th Cir.) (concluding that the filing

requirement is "a strict condition of [§ 851(a)(1)'s] exercise"),

cert. denied, 419 U.S. 966, 95 S. Ct. 228, 42 L. Ed. 2d 181

(1974).3       We agree.    Accordingly, we conclude that the district

court abused its discretion in denying Loper's § 2255 motion.                See

      2
            Section 2255 provides in relevant part that "[u]nless the motion and
the files and records of the case conclusively show that the prisoner is entitled
to no relief, the court shall . . . grant a prompt hearing thereon, determine the
issues and make findings of fact and conclusions of law with respect thereto."
28 U.S.C. § 2255.

          3
            We review the adequacy of the Government's compliance with
§ 851(a)(1) de novo, Steen, 55 F.3d at 1025, and the district court's disposition
of a § 2255 motion for abuse of discretion. United States v. Flores, 981 F.2d
231, 234 (5th Cir. 1993).

                                      -3-
United States v. Levay, 76 F.3d 671, 674-75 (5th Cir. 1996)

(vacating and remanding for resentencing where the government

withdrew its notice of intent prior to sentencing).

     For the foregoing reasons, we VACATE Loper's sentence and

REMAND for resentencing.




                               -4-